OFFICE   OF THE   ATTORNEY      GENERAL     OF TEXAS
                                AUSTIN


                                                          Maroh 15, 1939


Honorable James i.. Straun
county Attorney
'iclllaoycounty
kaymondrille, Teres




          YOU direct OU                             llOtvi~@ iaOt6:

                                                      page 200 OS the
General laws pa                                            Kenedy county
                                                        eatea
                                                      By the 6ame bill
                                                      portion of rhat
                                          ldalgo Count7 p1U6 the SlUl11
                                          rated into Kenedp County.      i-fcr
                                          ChapterX     page 870 oi the Ha
                                         gisl~ture, provided ln part a6I
                                                                      5 .;k
                                                                          G
                           t for e period or twenty-fire year6
                           16cal year, beginning Cepterr.ber1,
                           reby ars donnted and granted by
                           o the City of Corpue Christi the
                      ll'Stat6 ad ralorem t6Se6 colleoted upon
    the   property 6nd from person6 in counties of Jim Xells,
    Jim   Eogg, Brooks, helberg, filllacyand Dural and aAl the
    net   6mount.60r all State ad ralorem taxes oollected upon
    the   property and from peT6On6 in the County of Eueoer
    not   heretofore donated to the City of Corpus Chrieti by
                                                                                                   ‘- -:
                                                                                                           s7G

                                                                                                     =-,

            Hon. Chsrlos               H. Jchnaoa,   Laroh    10, 1030, Page I!

I
                      Aat   of the Chlrty-fifth LeglrLstura of the Stat. of
                      'iems knom la Lousr Bill No. b94, including auoh
                      wtato   ad telorcm tesoo l a MI be duo raid oounti68 on
    I                 th8 railrocrdiug          otook be&onglag to rrllroed     Oompaniea
                      xhloh  abell be eaoortaloe6 and apportioned              to nald coua-
    ,                 tier  66 nou prorldrd  by law.

    I                      *SCO. S!. At tbo end ot 6eoh &onth the oollootor or
                    tax06 for IWo66, for Jlo aYal16,for Jim r!ogg,for Brook?,
                    tor iileborg,  ior  ~llleoy sod for Dural oountlea ahell,
                    ot rorra to be rUrnl6hOd by th6 Comptroll6r or Pub110
    I               b000u~t6, nnka itsrlzsd rsporta, undrr oath, to raid
                    CcQptroller, 6hOWlng each end ovary lter; Of Stats ad
                    relona taxer ooUeot6d by then       roap6otlraly, la pro-
                    *idoe ror in ttia Act upon property end rr0= paraona
                    vlthln aald oountlaa inoluding #al6 rellrOadlng atook
                    belongleg to rfillroedoomponla6, and lcoo~peny the aanu
                    with e aummrl~sd      dtetox6rrtstowing full dlapoaltion of
                    411 mob State taxes oollecteb; saob of asid oolleotora
                    a&41& prsaont    their r46peOtiV6 report6 together 61th the
                    tax rooelpt atuba      euthorlaod by law to br kept, to the
                  . County Clerk of hja 6oUaty,     who ahsll, xithls tuo daya,
                    oocpero aeld rsport vilth th6 said atuba, and it the #a"-8
                    egror In every partlouler, a6 reesrds neme, dater, end
                     ewxmta, oold olork shell OartlfJ to it6 oorrootn668, for
                    whioh oxaxlnetlon and osrtiTloat6 he ah611 tiepald~by the
                     c03636610nera* Court 0r hi6 oountf tu0ntpriw3     conto for
                          each certificate end treaty-ilre   cent6 for eaoh tvo hundred
                          tax ayora on add  rogort.    The aeld oollcotora ot Jl61
                          F6lIa Jle fiogg  Brookb   Klrborg Mlle~y     E~el and
            I             maoa;       ooUntl66'6hell tlhn lrmed~etaly So&ward their
            .:        rea eotlvo ropcrta 60 oertffied   to tha ComptroUar end
                  ‘:.aha P 1 puy over r4ap4otSvely  to the Clty Trraaurer of
                 .!,.
                   !
                     '- the City oi Corpus Chrlatl 611 amey6 oollsotad by tham
                       Or clthsr of thm. during 66i4 math, UK4drrth6 prorl6lon6
                        0r thla Aot, trOUv6aia  oount1ea, rroipt auoh wnoiults 66
            <           are ellovad by~law ior a66686lng end oolleotlng the #ame,
                        en& 66id collcotora #La11 foxward e duplioets   oopy of the
        ,
         .,"            r‘ooslptaeiren  to thm, ~eajmctl~sly  by thr Trrasurrr of
                        t&6 City of Corpus Chrlatl for such zoneya to the Coeip-
                        tr0116ri
                                                             l *o
        i        :
                               4s40. 6.  The tkntya bereln end horeby grants4 end
        i        !        donated t0 the City of Corpus Chrlrtl era d6016rod to
                          be a trumt run6 for tha purpose 0r aiding  the City  or
                 r
                          Corpus Chrlatl jn poylng tho lntOrO6t and #Inking fund
                     ::   Upon    M    i66U4   OT i66U46     Of bon46, th4 prOOOed6   Of   which
            ,:            bond8 6r6 to bc uaod rxolu6lraly for the conetruotlon of
            ,.'
              '
                                  11 or breekwater 60 ao to protsot #cl4 olty from
                          ~~-cY*~P~lowa.                   . .*
         (, :.'.
    Bon.   Cherlra R.    Johnson,          l’aroh    10, +939, Yeco 4.


                It thor4:ore lppoers that toth rtatutan wore otaotod
    et tba sax.4artalon of ths Slth k~~lalaturo.     iiOU60 Bill ?Io.571
    ma@ lneo tr rlrat,
                d       breena law and uea rtfrotlvr   first.   If lltbor
    bill baa eny lUventeCo of prlo? lneotwnt, it ~046 to ~ouar Bill
    So. 371, oroat           Konody County.
                        4 cloorlr or tte oplnlc$               that it zuat be oonstruod
    tbet      4 Loglr
                    a ur8 vaant to Aoeete to Corpus Christ1 tbs ZXetr*a
           t lr--tm--
    lharo OS &A valoroc. tuba therraitor for the ncrt tvoaty-ilrr
    year6 eollcotod in the mwly roam& ~lllecy Wmty.            The b?ll
    0reet:ng i;ensay County ~46 berore lt durl~& coat of tbs t-0 it
    uea concldorizw    the other bill.   cur41y lf ths Le~l!.lcture had
    oomnt to drlirsr the ad valoren.   taxoo  oollecte4 Jn 3,entay   county
    to Corpus Cbrlstl,    it would tore Bald 60. Furtbermort,      It would
    have been 4xtr4mely unlikrly that t&e tr~l6laturr would hers
    onactrd the lewa in auob oondltlon end wltb th4 intention        that tha
    State*6 8hnro of ma vslorti tax411001140t06 orr i 1-S ~!14 atrlp
    OS lend in Xll~oy County lbould 60 to Corpus Chrl&tl end tht
    St&e roteln the belanoe.
t:          Tbw8 would br 8 o4rtrla r4pugnanop bctuorn ths tro hot8
' lr ~4 should oonatrue the tsh ?i::leoy County" 46 usta In Soneto
' Bill So. 330 en rotorring to old 4lllecy County. ?or we xoultl
   find the greater pert of cuct territory lpiryl?n Xenedy County
   rnd xlth no 6Kinartsfor tbs Laneby county tax46 to bs aslirorea   to
   Corpus Chrlstl. '64bould tarr    la the new hlllrcy County only a
   noall psrt or old 'icilleoyCounty uto.,o taxra should be 60 uaad.
   Is& Senate Bill no. 33C ooumanda   tho tax oollactor of ;7lllaop
   County to ay to Corpca Chrlatl all roneyb oollected by bin uncler the
:    Aot   In hi?. Pray County.
                Aota pwao4          at     tbs am&e aualon         of the Laelaleture lre
' B4ccrally       ocnetrurd         tceethcr, a6 on4           hot, wherr  ttty cover tbo
      64X.4 subjsot   netter.            lorett     t.   zittona    +3 f. K. (E) 1021; b~sbud
     iu0. :ch.  31et. v. ~lcberdaon, 2 2. ;I. t2; 51s L.'i:44f4    Euudfpcth
/    Co., 26 1.. iL. (Z) b23; r.0m8ay  f. Torrrll, 04 !. ;.. b41i   39 aox.
     Jur. 26%2bO.     ir two acts peescd mt the leu4 64salco arm In
     lrrsconolleblo ecnfllot, the one 148t snaot*d vii1 oontrol. 39
     Yox. Jur.  2bO; :x p. :;ltaohe, 170 .I*.i;.1101. Parhapo thcao two
     ~.otserr not :n 00nriiot.     Eowotcr, 000 conatruutlcn rould create
     en eXCt4dingly oonfu6inp.Oocdition, tucb that ue think the above
     principle6 aould be l  ppllcabl4. it is our oplnlon   tbat    thr St.&Lea
     ed ralorsm texca oolltct4A ln the ncv Flll.ec~ County    rust   bo
     auerdod to corpus Chrl6t1, end ~4 amw4r tk4 first pu46tion In
     thb lrrmttm.
         ke arrlra now at the aeoond ~ucetloo re~ardlng tba
fi?bt of the people of xillacy County     to oialk %be h~eoa%aaA
lx a a ip tlo1 t n.bo noted ttiatnctk!n(! la ~erratcMl1 x;5. 330
               Yl-1
nqulraA ths State to ,tbr?raarterooctlme the oollactlon of tuaa
on the aam! proptrty tLet 886 tbm belng tarrd.       :Zothlw in eel4
Aot bound the Stete  to day  to the eItlzc~r    of tha oountlee tberm!a
affected any oxamptlon rblcb el&t tberaaftsr bo oreate 8~ to ad
valoram tares.   T&S Rrant we6 e?sply r;l the 'A6t WOUAt6    Of ai1
!?tate    ad    valorca    taxes oollscted w illeertaln cOuAtlsa, rltbollt
my rarranty an to *bat taxer   would b8 oollcctul. tty tbe fvbnt
Corpus CbrIatI Cot only tbe  buta’   atire of ad valorm tare8
rblct. should bo ooll*cteA lo certa!c count.lea for 6 Aaal~nated U&e.
(it Courae any contract6             rhlch It     ce~ 08va e&e        or   any     bolida if!ausA
o o o lA
       not a n6no art            auro   416    not attertptto    lnlar?a such wst.
                The sxoeptloa to the           b~~eataad   oroqtlon        provlAa&       by Art-    .
iole     0,    t60tion    16,   con6titution       0r i6160,   a066    not       6pply   to   th0 eaar
under ooaeldorttion.   The lxoeptlon rtadrr ~prcvlAoA that        tbl6
lxooption  aball not bo applloablo    to that portlot    of the Stata  ad
valorm texea larIc4 ior State purposoa remItteA within         ttioee
oouAtlea . . . now recolrlnR any rer.laelonof State tafea.W ?bsae
taxra are nalther rerdtted within iiliaoy County by Sunate Bill
so. SO, nor lo dSlaoy County now reoelrl
Stata~8 ebara oi the taxer biiic   h~%ii;‘$:%b?
86~6 aa to the other oouat168 affaotsd by the 6L 1 are not rraittod
rrlthln and raoalved by GIllacy County. GA the other hand, the #mm
la taken Wren Xillaay County by tbs Nat@ snA 4rllraroA to the City
of Corpua Chrlatl. The exoeptlon ortetod by krtlole 0, Ssotlon la,
to the sxor.ptIoatberain extended,       uaa  olearly noat to apply to thoaa
oountloa, 6nA there are aoteral or tlieg,which 803-o rooairlng a
irnIaalo~ of their OIA taxoe.
          The oltlsena of A’Illaay,fin Della, Grooke, Klsberg, Out61
 on4 Huoooa Countiee are entitled to the exemption provided i8 #al&
 ArtIolo 8, Eeatioa le, OS tho,ConetltutIoa, and our enawor to rour
 oooond quartion la aa attlrmtlre once
                                                             Your6 *try truly
                                                        ;rTXmTZY G.7KI
                                                                     RhL OF TW;kS